Citation Nr: 1243524	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-30 055	)	DATE
	)
  )

On appeal from the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for residuals of a skinned right hip.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a left knee disability.  

3.  Entitlement to an initial disability rating in excess of 20 percent for osteoarthritis and intervertebral disc syndrome of the lumbar spine.

4.  Entitlement to an initial disability rating in excess of 10 percent for bowel dysfunction.

5.  Entitlement to increased initial disability ratings for deep peroneal nerve involvement of the right lower extremity, currently evaluated as 0 percent disabling prior to March 1, 2011 and 10 percent disabling thereafter.

6.  Entitlement to increased initial disability ratings for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to January 29, 2008 and 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and June 2008 and July 2008 decisions of the VA RO in Winston-Salem, North Carolina.  

The Veteran requested a hearing before a member of the Board regarding these claims; however, his representative withdrew that request in a September 2012 signed statement.  The Board finds no pending hearing request.


FINDING OF FACT

In October 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. HENEKS
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


